JUSTICE HEIPLE, dissenting: I respectfully dissent. Almon v. American Carloading Corp. (1942), 380 Ill. 524, should be overruled. A litigant’s right to be represented by legal counsel of his choice is both very basic and extremely significant. To let a disqualification ruling stand until the case is over is to deprive a litigant of any meaningful appellate review of the disqualification order. If the litigant were to appeal the disqualification order after the case is over, he is placed in the untenable position of arguing that the disqualification ruling was so prejudicial as to warrant reversal, i.e., he lost the case because he was forced to change counsel. This is inefficient, costly, and wholly unfair. As a result, the majority’s reaffirmance of Almon, as well as its determination that disqualification decisions should be left to the trial court’s discretion (166 Ill. 2d at 103), accords a trial court exclusive and unreviewable authority over such decisions. A party should be able to choose his own lawyer unless there is a compelling reason for disqualification. Simple justice demands that a disqualification-of-counsel decision by a trial court be subject to immediate interlocutory review.